ZaNn AND RUOOFSKY
Mfr"-y -^/6"-ru"/-r* -t -*r-
THE STARRETT LEHIGH BUILDING
    601 WEST E6TH STREET
       NEW YORK 1OOO1                                              rAx (2r2) 54r-5s55 . VOICEMAIL      {2121   541-4444
        ("12) 245-2222                                           E-MA|L info@zrlex.com   . wEBsrrE   htp://www.zrlex.com




                                                  July 26,2019

    Via ECF



    Hon. Vera M. Scanlon, U.S.M.J
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

    Re:    DJ Direct. Inc. v. OMM Imports. Inc. et al. Civil Action No. 19-ov-02541(MKBXVMS)

    Dear Judge Scanlon:

           We are local counsel to defendants, OMM Imports, Inc. and write to request a consent
    adjoumment of the Initial Conference scheduled to be held with Your Honor on July 31,2019, at
    1 1:00am.



           Pursuant to Your Honor's Individual Practice Rules, we advise the Court as follows:

           1)   The date of the conference sought to be adjourned is July 31,2019.
           2) There have been no previous requests for adjournment of the conference.
           3) Counsel for plaintiff consent to this request.
           4) The reason for the adjournment request is that my son, Lee P. Rudofsky,         has been
                nominated as a U.S. District Judge for the Eastern District of Arkansas and the Senate
                Judiciary Committee has calendared his confirmation hearing for July 31,2019, the
                same date as the conference with Your Honor. My wife and I have been invited and
                requested to attend the confirmation hearing (and, with the indulgence of the Court,
                wish to do so).
           5)   After consultation with counsel for plaintiff, proposed alternative dates on which
                counsel are available are August 6,2019, August 7,2019, August 8,2019, August 9,
                2019, and August 12,2019.
           6)   Counsel have agreed upon a joint proposed Scheduling Order, which is anticipated to
                be e-filed later today for review by the Court prior to or at the adjourned Initial
                Conference. The proposed adjournment does not affect any scheduled dates set forth
                in that proposed Order or otherwise fixed in connection with this case.
ZaNE aNo RUDOFSKY

       We thank the Court in advance for its hopefully favorable consideration of this consent
adjournment request.




                                                   S.



Cc: All Counsel Via ECF




                                              2
